DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 2-7 drawn to specific details involving the tapered optical fiber comprises an untapered region to receive the radiation at its core and a tapered region to provide the spectrally broadened output radiation, wherein a cross-sectional size of the tapered region is smaller than a cross-sectional size of the core of the untapered region, classified in  G02B6/02004.
II.	Claim 8 drawn to specific details involving the tapered optical fiber has a material having a refractive index that varies in dependence on an intensity of radiation incident on it, classified in G02F1/365.
III.	Claims 10-16 drawn to specific details the received radiation at the input of the tapered optical fiber is generated by a laser with a nominal wavelength in the visible or near-infrared and the output radiation is in the visible or near-infrared and/or wherein the received radiation at the input of the tapered optical fiber is a combination of radiation from two or more lasers, classified in G02B6/1228.
IV.	Claim 17 drawn to specific details involving a band-pass filter, classified in G02B6/26+.
V.	Claim 18 drawn to specific details involving the tapered optical fiber is formed by heating and stretching a step index or a graded index optical fiber, classified in C03B37/027.
VI.	Claim 19 drawn to specific details involving wherein the detector system is configured to determine alignment of two or more objects responsive to the redirected portion of the output radiation, classified in G01J3/45+.

Claims 1, 9, 20 link(s) inventions I-VI.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s).  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
The inventions I-VI are distinct, each from the other because of the following reasons:
Inventions I-VI are directed to related products/processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different design and functions as set forth below.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
a.	Invention I is directed to the materially different design/function with the specific details involving the tapered optical fiber comprises an untapered region to receive the radiation at its core and a tapered region to provide the spectrally broadened output radiation, wherein a cross-sectional size of the tapered region is smaller than a cross-sectional size of the core of the untapered region, not present in Invention II-VI.
b.	Invention II is directed to the materially different design/function with specific details involving the tapered optical fiber has a material having a refractive index that varies in dependence on an intensity of radiation incident on it, not present in Inventions I, III-VI.
c.	Invention III is directed to the materially different design/function with specific details involving the received radiation at the input of the tapered optical fiber is generated by a laser with a nominal wavelength in the visible or near-infrared and the output radiation is in the visible or near-infrared and/or wherein the received radiation at the input of the tapered optical fiber is a combination of radiation from two or more lasers, not present in Inventions I-II, IV-VI.
d.	Invention IV is directed to the materially different design/function with specific details involving a band-pass filter, not present in Inventions I-III, V-VI.
e.	Invention V is directed to the materially different design/function with specific details wherein the tapered optical fiber is formed by heating and stretching a step index or a graded index optical fiber, not present in Inventions I-IV, VI.
f.	Invention VI is directed to the materially different design/function with specific details involving the detector system is configured to determine alignment of two or more objects responsive to the redirected portion of the output radiation, not present in Inventions I-V.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions require a different field of search, for example, searching different classes/subclasses or electronic resources, or employing different search queries directed to each of the separately claimed features listed above in paragraphs a. - f. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874